—In an action to recover damages for personal injuries, etc., the defendant appeals from an interlocutory judgment of the Supreme Court, Kings County (Dowd, J.), entered February 9, 1999, which, upon a jury verdict finding it 75% at fault in the hap*373pening of the accident, is in favor of the plaintiffs and against it on the issue of liability.
Ordered that the interlocutory judgment is affirmed, with costs.
The issue of whether the leak in the roof of the store the plaintiffs leased from the defendant was a proximate cause of the injured plaintiff’s accident was a factual issue to be resolved by the jury (see, Jackson v New York City Hous. Auth., 214 AD2d 605, 606; McCann v City of New York, 205 AD2d 668, 669; Shutak v Handler, 190 AD2d 345, 348; Snyder v Moore, 72 AD2d 580; Pagan v Goldberger, 51 AD2d 508, 512). The jury verdict was supported by the evidence (see, Nicastro v Park, 113 AD2d 129, 132). Mangano, P. J., Bracken, Joy and H. Miller, JJ., concur.